Citation Nr: 0722264	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-19 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for asbestosis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from October 1950 to July 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
asbestosis and assigned a non-compensable rating effective 
March 29, 2004.  In a May 2005 rating decision, a 10 percent 
rating was assigned effective from the effective date of 
service connection, March 29, 2004.  In March 2007, the 
veteran testified at a Travel Board hearing before the 
undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends, essentially, that his disability from 
asbestosis warrants a rating in excess of 10 percent.  In 
view of the available evidence, the Board finds that further 
development is necessary before reaching a final decision.

The veteran has been assigned a 10 percent rating under 38 
C.F.R. § 4.97, Diagnostic Code 6833 (asbestosis).  Asbestosis 
is evaluated under the General Rating Formula for 
Interstitial Lung Disease based on pulmonary function testing 
with increased compensation contemplated at higher levels of 
functional impairment.  Accordingly, the rating code provides 
a 10 percent disability rating for asbestosis for Forced 
Vital Capacity (FVC) in 1 second of 75 to 80 percent 
predicted, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO(SB) of 66 to 80 
percent predicted.  A 30 percent rating is warranted for FVC 
of 65 to 74 percent, or a DLCO (SB) of 56 to 65 percent 
predicted.  A 60 percent evaluation requires FVC of 50 to 64 
percent predicted, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent evaluation requires 
correspondingly higher levels of impairment, such as 
outpatient oxygen therapy.  

In August 2004, the veteran was afforded a VA respiratory 
examination.  Pulmonary function tests were performed.  The 
examiner noted that the spirometry appealed to be within 
normal limits.  The examiner stated that DLCO was near 
normal.  Testing showed that it was 75.7 percent predicted.  
FVC in one second was 97.3 percent predicted.  

Thereafter, private pulmonary function tests dated in March 
2005 revealed that FVC in one second was 91 percent 
predicted.  The physician indicated that the FVC, FEV1/FVC 
ratio, and FEF25-75% were within normal limits.  However, 
there was curvature to the flow volume loop that suggested 
minimal small airway disease.  The diagnosis was minimal 
obstructive airway disease.  

Subsequently, VA outpatient records were received which show 
continued treatment for respiratory complaints.  The 
veteran's 10 percent rating was based on his DLCO (SB) result 
on the VA pulmonary function tests.  

Thereafter, a report of private pulmonary function testing 
dated in March 2007 was received.  FVC in one second was 84 
percent predicted.  Diffusion testing revealed "DLCOunc 
(ml/min/mmHg)" was 41 percent predicted.  DL/VA 
(ml/min/mmHg/L) did not reflect percent predicted.  VA (L) 
(the alveolar volume) was 50 percent predicted.  The 
physician indicated that the FVC, FEV1/FVC ratio were normal, 
but the FEF25-75% was reduced.  It was also noted by the 
examiner that the reduced diffusing capacity indicated a 
severe loss of functional alveolar capillary surface.  
However, the diffusing capacity was not corrected for the 
veteran's hemoglobin.  The "unc" term appears to represent 
diffusion capacity uncorrected as opposed to diffusion 
capacity corrected.  The diagnosis was minimal obstructive 
airways disease and severe diffusion defect.  

The private physician did not indicate if the single breath 
method was used and the findings were not expressed in terms 
consistent with the VA rating criteria with regard to the 
DLCO results.  Thus, the Board finds that the veteran should 
be afforded a current VA respiratory examination 
corresponding to VA's rating criteria.  Accordingly, this 
matter is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
respiratory examination for the purpose 
of determining the nature, and extent of 
the veteran's service-connected 
asbestosis.  The claims file must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
respiratory examination should include 
pulmonary function tests with results 
that correspond to VA's rating criteria.  
The examiner should also review the March 
2007 private pulmonary function tests and 
comment on the DLCO findings.  If the 
examiner deems necessary, chest x-rays 
and/or a high resolution computerized 
tomography should be performed.  All 
findings and diagnoses should be reported 
in detail.  

Any opinions expressed by the examiner 
should be accompanied by a complete 
rationale.

2.  The claim should then readjudicated in 
light of all of the evidence of record.  If 
in order, the veteran should be provided with 
a supplemental statement of the case that 
addresses all evidence added to the record 
since the May 2005 statement of the case.  
The veteran and his representative afforded 
the usual time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

